Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered June 14, 1990, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims, inter alia, that the court erred in failing to charge the jury that pursuant to CPL 60.50 they could not find him guilty solely on the basis of his statements, but that “additional proof’ was required (see, CPL 60.50). *652Since the defendant never requested such a charge, however, his claim is not preserved for appellate review (see, CPL 470.05 [2]). In any event, any error was harmless. It is well settled that the purpose of CPL 60.50 is to avoid the danger that the defendant may be convicted of a crime which, in fact, had not been committed (see, People v Reade, 13 NY2d 42). In the case at bar, the undisputed medical testimony of the pathologist established that the victim died as a result of one of three gunshot wounds, which clearly satisfied the "additional proof’ requirement (see, People v Louis, 1 NY2d 137, 141; People v Hamilton, 121 AD2d 395).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Miller, Ritter and Pizzuto, JJ., concur.